     Case 4:20-cv-00225-ALM Document 4 Filed 03/19/20 Page 1 of 2 PageID #: 42



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


JOSTENS, INC.                                  §
                                               §
v.                                             §          Case No. 4:20cv225
                                               §
JERRY DEAN HAMMONS, JR.                        §

                                          ORDER

         On this day, the Court considered Plaintiff’s Motion for Leave to File Complaint

and Verified Application for Temporary Restraining Order and Preliminary Injunction

Under Seal (Dkt. #1). Having considered the motion, the Court finds good cause exists

to permit Plaintiff to file its Original Complaint (the “Complaint”) and its Verified

Application for Temporary Restraining Order and Preliminary Injunction (the

“Application”) under seal because           Plaintiff’s   interest    in    protecting     its

confidential     and    competitively     sensitive information outweighs generalized

interest in access to the Complaint and Application.

         Therefore, the Court hereby orders that the Complaint and Application are to be

filed under seal. Pursuant to Local Rule CV 5(a)(7)(E), Plaintiff shall publicly file versions

of the Complaint and Application with the confidential and competitively

sensitive information redacted within two business days of the date of this Order.
Case 4:20-cv-00225-ALM Document 4 Filed 03/19/20 Page 2 of 2 PageID #: 43


    IT IS SO ORDERED.

    SIGNED this 19th day of March, 2020.




                              ___________________________________
                              AMOS L. MAZZANT
                              UNITED STATES DISTRICT JUDGE
